The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species D [fig 5], drawn to claims 21, 29-31, 33, and 35 in the reply filed on 09/29/2022 is acknowledged.
Claims 22-28, 32, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 29-31, 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21:
	Claim 21 includes the limitation “a second gas injection zone configured to inject a process gas into the plasma chamber at a second flat surface”. However, it is noted that this limitation is indefinite when read in the light of the specification because the elected species [fig 5] does NOT have a second gas injection zone configured to inject a process gas into the plasma chamber. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “a second gas injection zone configured to inject a process gas into the processing chamber at a second flat surface”
Regarding claims 29-31, 33, and 35:
	Claims 29-31, 33, and 35 are rejected at least based on their dependency from claim 21.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 5,567,243) in view of Kim et al (US 2016/0322204).
Regarding claim 21:
	Foster teaches a plasma processing apparatus (apparatus depicted in fig 3) for processing a workpiece, the plasma processing apparatus (apparatus depicted in fig 3) comprising: a processing chamber (deposition region, 296) [fig 3 & col 28-29, lines 66-32]; a plasma chamber (plasma-generating region, 286) [fig 3 & col 28-29, lines 66-32]; an inductively coupled plasma source (RF coil, 292) configured to generate a plasma in the plasma chamber (286) [fig 3 & col 28-29, lines 66-32]; a pedestal (susceptor, 302) disposed within the processing chamber (296), the pedestal (302) configured to support a workpiece (substrate, 300) [fig 3 & col 28-29, lines 66-32]; a first gas injection zone (289/290) configured to inject a process gas into the plasma chamber (286) at a first flat surface (see fig 3) [fig 3 & col 28-29, lines 66-32]; and a second gas injection zone (298) configured to inject a process gas into the processing chamber (296) at a second flat surface (see fig 3) [fig 3 & col 28-29, lines 66-32].
	Foster does not specifically teach a plasma chamber separated from the processing chamber by a separation grid; wherein the separation grid has a plurality of holes configured to allow the passage of neutral particles generated in the plasma to the processing chamber, and wherein the separation grid has a first gas injection aperture formed in a center portion of the separation grid and a second gas injection aperture formed in a peripheral portion of the separation grid, the first gas injection aperture and the second gas injection aperture configured to allow the injection of gas onto workpiece.
	Kim teaches a plasma chamber (plasma generating region, 200) separated from the processing chamber (substrate treatment region, 220) by a separation grid (50) [fig 1-4, 9 & 0056-0057]; wherein the separation grid (50) has a plurality of holes (through-holes, 52) configured to allow the passage of neutral particles generated in the plasma to the processing chamber (220), and wherein the separation grid (50) has a first gas injection aperture (53) formed in a center portion of the separation grid (50) and a second gas injection aperture (54) formed in a peripheral portion of the separation grid (50), the first gas injection aperture (53) and the second gas injection aperture (54) configured to allow the injection of gas (vaporized gas) onto workpiece (substrate, 1) [fig 1-4, 9 & 0056-0057, 0075].
	Foster and Kim are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art at the time of the invention to modify the apparatus of Foster with the separation grid of Kim to uniformly distribute the fluid over the substrate [Kim – 0056].
Regarding claim 29:
	Modified Foster teaches the first gas injection aperture (center vaporized gas spraying hole, 53) is coaxially aligned with a center portion of a gas injection insert (center gas supply line) disposed within the plasma chamber (286) [Foster - fig 3 & col 28-29, lines 66-32 and Kim – fig 9 & 0075].
Regarding claim 30:
	Modified Foster teaches the first gas injection aperture (center vaporized gas spraying hole, 53) is coupled to a gas channel passing through a center portion of a gas injection insert (center gas supply line) disposed within the plasma chamber (286) [Foster - fig 3 & col 28-29, lines 66-32 and Kim – fig 9 & 0075].
Claim(s) 31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 5,567,243) in view of Kim et al (US 2016/0322204) as applied to claims 21 and 29-30 above, and further in view of Otsuki (US 2001/0003271).
The limitations of claims 21 and 29-30 have been set forth above.
Regarding claims 31 and 33:
	Modified Foster does not specifically disclose the first gas injection aperture is coupled to an independent gas source; and the second gas injection aperture is coupled to an independent gas source.
	Otsuki teaches a first gas injection aperture (71a) is coupled to an independent gas source (see fig 10) [fig 10 & 0071]; and a second gas injection aperture (72a) is coupled to an independent gas source (see fig 10) [fig 10 & 0071].
	Modified Foster and Otsuki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second gas injection apertures of modified Foster, to be coupled to independent gas sources, as in Otsuki, to deliver the desired gases into the process chamber [Otsuki – 0078].
Regarding claims 35:
	Modified Foster does not specifically disclose the first gas injection aperture and the second gas injection aperture are coupled to independent gas sources.
Otsuki teaches a first gas injection aperture (71a) and a second gas injection aperture (72a) are coupled to independent gas sources (see fig 10) [fig 10 & 0071].
	Modified Foster and Otsuki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first and second gas injection apertures of modified Foster, to be coupled to independent gas sources, as in Otsuki, to deliver the desired gases into the process chamber [Otsuki – 0078].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishizuka et al (US 5,476,182) teaches a first gas injection zone and a second gas injection zone [fig 1].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718